Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objections
2.	 The abstract of the disclosure is objected to because it contains implied language “in one embodiment” in lines 3 and 7.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 6 recites the limitation "the first transmission slot is located at an of the first scheduled period” in line 4. The location of the first transmission slot is unclear, as the location of the transmission slot in relation to “the first scheduled period” is unclear.
For purposes of examination, the examiner’s interpretation is “the first transmission slot is located at an end of the first scheduled period” in claim 6, line 4. Whether the intent is for the limitation “the first transmission slot is located at an of the first scheduled period” to be “the first transmission slot is located at an end of the first scheduled period” in claim 6, line 4, or not, correction is required for claim 6 to be definite.
Claim 7 is rejected as being dependent of rejected claim 6.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



8. 	Claims 1, 4, 15, 17, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia ‘159 Emb1 (US 2013/0315159, Embodiment 1, FIGS. 1, 7, and 12, para 5, 25, and 45, “Xia ‘159 Emb1”).
Regarding claims 1, 15, and 23, Xia ‘159 Emb1 discloses an apparatus (FIG. 1, para 25; base station 102) comprising: 
a transceiver (FIG. 12, para 68 and 72; network interface 284 that is a transmitter and receiver for wireless communication) configured to: 
communicate, with a wireless communication device, a first scheduling grant indicating a gap period within a first scheduled period (FIGS. 1 and 7, para 5, 25, and 45; UE receives downlink control information (DCI), where the DCI indicates PDSCH scheduling information and a delay with which PDSCH is transmitted relative to the DCI, in units of subframes; thus, a base station transmits to the UE a scheduling grant indicating a gap period within a scheduled communication period); and 
communicate, with the wireless communication device during the first scheduled period, a first communication signal including a first silence period corresponding to the gap period (FIG. 7, para 5, 25, and 45; UE receives the DCI, where the DCI indicates PDSCH scheduling information and the delay with which PDSCH is transmitted relative to the DCI, in units of subframes; thus, the base station transmits the PDSCH during a communication period that begins with the gap period, wherein the gap period is a PDSCH silence period).
Regarding claims 4, 17, and 25, Xia ‘159 Emb1 discloses all the limitations with respect to claims 1, 15, and 23, respectively, as outlined above.
Further, Xia ‘159 Emb1 discloses wherein the first scheduled period includes a plurality of transmission slots and the gap period is located at a beginning (para 5 and 45; the communication period includes subframes, where the delay with which PDSCH is transmitted relative to the DCI occurs at the beginning of the communication period; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) or an end of a first transmission slot of the plurality of transmission slots.

Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Xia ‘159 Emb1, in view of Xia ‘159 Emb2 (US 2013/0315159, Embodiment 2, para 5 and 33, “Xia ‘159 Emb2”).
Regarding claims 2, 16, and 24, Xia ‘159 Emb1 discloses all the limitations with respect to claims 1, 15, and 23, respectively, as outlined above.
However, Xia ‘159 Emb1 does not specifically disclose wherein the first scheduling grant identifies the gap period from among a plurality of allowable gap periods within the first scheduled period.
Xia ‘159 Emb2 teaches wherein the first scheduling grant identifies the gap period from among a plurality of allowable gap periods within the first scheduled period (para 5 and 33; in delay scheduling, the delay is one of a plurality of delay values that are used for different device types that coexist in a network).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xia ‘159 Emb1’s apparatus that communicates, with a wireless communication device, a scheduling grant indicating a gap period within a scheduled period, to include Xia ‘159 Emb2’s delay that is one of a plurality of delay values. The motivation for doing so would have been to provide a method for delay scheduling where a delay of a second subframe transmission relative to a first subframe transmission depends on UE capability (Xia ‘159 Emb2, para 5).
11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xia ‘159 Emb1, in view of Xia ‘159 Emb2, and further in view of Yang ‘487 (US 20200358487, “Yang ‘487”).
Regarding claim 3, Xia ‘159 Emb1 in combination with Xia ‘159 Emb2 discloses all the limitations with respect to claim 2, as outlined above.
However, Xia ‘159 Emb1 in combination with Xia ‘159 Emb2 does not specifically disclose further comprising: communicating, by the first wireless communication device with the 
Yang ‘487 teaches further comprising: communicating, by the first wireless communication device with the second wireless communication device, a configuration message indicating the plurality of allowable gap periods within the first scheduled period (para 5 and 126; a plurality of candidate acknowledgment/negative acknowledgment (A/N) delay values are preconfigured by radio resource control (RRC) signaling; thus, RRC signaling is communicated to indicate a plurality of allowable delay period values).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for communication of a scheduling grant indicating a gap period within a scheduled period of Xia ‘159 Emb1 and Xia ‘159 Emb2, to include Yang ‘487’s plurality of candidate A/N delay values that are preconfigured by RRC signaling. The motivation for doing so would have been to provide a method of efficiently transmitting/receiving control information in a wireless communication system (Yang ‘487, para 2-3).
12.	Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xia ‘159 Emb1, in view of Simonsson ‘317 (US 2018/0041317, “Simonsson ‘317”).
Regarding claim 5, Xia ‘159 Emb1 discloses all the limitations with respect to claim 4, as outlined above.
Further, Xia ‘159 Emb1 discloses wherein the communicating the first communication signal includes: communicating, by the first wireless communication device with the second wireless communication device, the first communication signal during the first transmission slot (para 5  and 45; UE receives the DCI, where the DCI indicates PDSCH scheduling information and the delay with which PDSCH is transmitted relative to the DCI, in units of subframes; thus, PDSCH is transmitted during the first subframe after the delay).

Simonsson ‘317 discloses  wherein the method further comprises: communicating, by the first wireless communication device with the second wireless communication device, a second communication signal during a second transmission slot of the plurality of transmission slots, wherein the first transmission slot is different from the second transmission slot (para 62; multiple reference signals are transmitted from a radio node to a wireless node, where each reference signal is transmitted in a different time slot).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xia ‘159 Emb1’s method for communication of a scheduling grant indicating a gap period within a scheduled period, to include Simonsson ‘317’s multiple reference signals that are transmitted in different time slots. The motivation for doing so would have been to facilitate interference alignment in a wireless communication network (Simonsson ‘317, para 15).
13.	Claims 6-8, 14, 18, 22, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Xia ‘159 Emb1, in view of Sahlin ‘662 (US 2015/0264662, “Sahlin ‘662”).
Regarding claim 6, Xia ‘159 Emb1 discloses all the limitations with respect to claim 4, as outlined above.
However, Xia ‘159 Emb1 does not specifically disclose the first scheduling grant indicates the gap period is located at the end of the first transmission slot; and the first transmission slot is located at an of the first scheduled period.
Sahlin ‘662 teaches the first scheduling grant indicates the gap period is located at the end of the first transmission slot (FIG. 12, para 9-11 and 92; first uplink grant assigns a set of first radio resources that are a set of consecutive subframes 5 through 17; the first uplink grant indicates a position of a gap in the first radio resources, in subframe 13, which is indication that the gap is located at the end of subframe 12); and
the first transmission slot is located at an of the first scheduled period (FIG. 12, para 9-11 and 92; first uplink grant assigns a set of first radio resources that are a set of consecutive subframes 5 through 17; the first uplink grant indicates a position of a gap in the first radio resources, in subframe 13, which is indication that the gap is located at the end of subframe 12; subframe 12 is located at the end of the scheduled period consisting of subframes 5 through 12; examiner notes that claim 6 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “the first transmission slot is located at an end of the first scheduled period”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xia ‘159 Emb1’s method for communication of a scheduling grant indicating a gap period within a scheduled period, to include Sahlin ‘662’s gap that is located at the end of subframe. The motivation for doing so would have been to address problems that stem from the extreme case of traffic for a given cell served by a network node being only download traffic or only upload traffic at a given point in time (Sahlin ‘662, para 8).
Regarding claim 7, Xia ‘159 Emb1 in combination with Sahlin ‘662 discloses all the limitations with respect to claim 6, as outlined above.
Further, Sahlin ‘662 teaches further comprising: communicating, by the first wireless communication device with the second wireless communication device during the gap period, a FIGS. 11A and 12; para 84-87 and 92; base station transmits a second uplink grant for a second uplink transmission period, where the second uplink grant is transmitted during the gap subframe in the first uplink transmission period).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for communication of a scheduling grant indicating a gap period within a scheduled period of Xia ‘159 Emb1 and Sahlin ‘662, to further include Sahlin ‘662’s second uplink grant that is transmitted during a gap subframe in a first uplink transmission period. The motivation for doing so would have been to address problems that stem from the extreme case of traffic for a given cell served by a network node being only download traffic or only upload traffic at a given point in time (Sahlin ‘662, para 8).
Regarding claims 8, 18, and 26, Xia ‘159 Emb1 discloses all the limitations with respect to claims 1, 15, and 23, respectively, as outlined above.
However, Xia ‘159 Emb1 does not specifically disclose wherein the transceiver is further configured to: communicate, with the wireless communication device, a slot format indicator (SFI) indicating a downlink period within a second scheduled period; and communicate, with the wireless communication device during the second scheduled period, an uplink communication signal including a second silence period corresponding to the downlink period.
Sahlin ‘662 teaches wherein the transceiver is further configured to:
communicate, with the wireless communication device, a slot format indicator (SFI) indicating a downlink period within a second scheduled period (FIGS. 11A, para 84-87; the first uplink grant indicates a position of a gap subframe in the first communication period; the UE ceases uplink transmission during the gap and listens for a downlink signal including a second uplink grant; the second uplink grant indicates a gap subframe in the second communication period, wherein the UE listens for a downlink signal during the gap subframe in the second communication period; thus, the second uplink grant indicates the position of a downlink period that is the gap subframe in the second communication period); and
communicate, with the wireless communication device during the second scheduled period, an uplink communication signal including a second silence period corresponding to the downlink period (FIGS. 11A, para 84-87; the second uplink grant indicates the gap subframe in the second communication period, wherein the UE listens for a downlink signal during the gap subframe in the second communication period; thus, the uplink communication signal is communicated during the second communication signal, wherein the second communication signal includes a silence period during which the UE listens for the downlink signal).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xia ‘159 Emb1’s apparatus that communicates, with a wireless communication device, a scheduling grant indicating a gap period within a scheduled period, to include Sahlin ‘662’s configuration of the gap subframe during the second communication period that is communicated to the UE. The motivation for doing so would have been to address problems that stem from the extreme case of traffic for a given cell served by a network node being only download traffic or only upload traffic at a given point in time (Sahlin ‘662, para 8).
Regarding claims 14, 22, and 30, Xia ‘159 Emb1 discloses all the limitations with respect to claims 1, 15, and 23, respectively, as outlined above.
However, Xia ‘159 Emb1 does not specifically disclose further comprising: a processor configured to perform at least one of rate-matching or puncturing on the first communication signal based on the gap period.
Sahlin ‘662 teaches further comprising: a processor configured to perform at least one of rate-matching or puncturing on the first communication signal based on the gap period (para 69-70; when a gap subframe is scheduled to occur inside a set of uplink subframes, the gap subframe is implemented by the UE puncturing one uplink subframe in the set of uplink subframes; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xia ‘159 Emb1’s apparatus that communicates, with a wireless communication device, a scheduling grant indicating a gap period within a scheduled period, to include Sahlin ‘662’s gap subframe is implemented by the UE puncturing one uplink subframe in the set of uplink subframes. The motivation for doing so would have been to address problems that stem from the extreme case of traffic for a given cell served by a network node being only download traffic or only upload traffic at a given point in time (Sahlin ‘662, para 8).
14.	Claims 9, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Xia ‘159 Emb1, in view of Sahlin ‘662, and further in view of Koorapaty ‘000 (US 2016/0262000, “Koorapaty ‘000”).
Regarding claims 9, 19, and 27, Xia ‘159 Emb1 discloses all the limitations with respect to claims 1, 15, and 23, respectively, as outlined above.
However, Xia ‘159 Emb1 does not specifically disclose wherein the transceiver is further configured to: communicate, with the wireless communication device during a second scheduled period, a second communication signal including a second silence period.
Sahlin ‘662 teaches wherein the transceiver is further configured to: communicate, with the wireless communication device during a second scheduled period, a second communication signal including a second silence period (para 86-87; wireless device performs the second uplink transmission according to the second uplink grant, where the second uplink grant indicates a second gap subframe that is an uplink silence period).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xia ‘159 Emb1’s apparatus that communicates, with a wireless communication device, a scheduling grant indicating a gap period within a scheduled period, to include Sahlin ‘662’s gap subframe is implemented by the UE puncturing one uplink subframe in the set of uplink subframes. The motivation for doing so would have been to address problems that stem from the extreme case of traffic for a given cell served by a network node being only download traffic or only upload traffic at a given point in time (Sahlin ‘662, para 8).
However, Xia ‘159 Emb1 in combination with Sahlin ‘662 does not specifically disclose communicate, with the wireless communication device, a discovery reference signal transmission schedule. Further, although Xia ‘159 Emb1 in combination with Sahlin ‘662 discloses wherein the transceiver is further configured to: communicate, with the wireless communication device during a second scheduled period, a second communication signal including a second silence period, Xia ‘159 Emb1 in combination with Sahlin ‘662 does not specifically disclose a second silence period corresponding to a time period during which the discovery reference signal transmission schedule overlaps with the second scheduled period.
Koorapaty ‘000 teaches communicate, with the wireless communication device, a discovery reference signal transmission schedule (para 10; discovery reference signal (DRS) transmission schedule is communicated to a wireless device); and
a second silence period corresponding to a time period during which the discovery reference signal transmission schedule overlaps with the second scheduled period (para 5-7, 63, and 73; discovery reference signal is scheduled during a measurement gap used for a UE to tune its receiver to a frequency of a non-serving cell, to perform measurements; during the measurement gap, the UE is unavailable to communicate data with a serving cell; the measurement gap is configured so it overlaps scheduled communication periods of other UEs in the serving cell; thus, the measurement gap that is a silence period for the UE corresponds to a time period during which the discovery signal schedule overlaps with scheduled communication periods of other UEs).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus that communicates, with a wireless communication device, a scheduling grant indicating a gap period within a scheduled period of Xia ‘159 Emb1 and Sahlin ‘662, to include Koorapaty ‘000’s measurement gap that is a silence period for the UE, and that corresponds to a time period during which the discovery signal schedule overlaps with scheduled communication periods of other UEs. The motivation for doing so would have been to provide methods that do not negatively impact reference signal measurement quality while making enough UEs available for scheduling of data in serving cells (Koorapaty ‘000, para 5-9).
15.	Claims 10, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Xia ‘159 Emb1, in view of Sahlin ‘662, further in view of Wu ‘480 (US 2020/0260480, “Wu ‘480”), and further in view of Liu ‘814 (US 2018/0145814, “Liu ‘814”).
Regarding claims 10, 20, and 28, Xia ‘159 Emb1 discloses all the limitations with respect to claims 1, 15, and 23, respectively, as outlined above.
However, Xia ‘159 Emb1 does not specifically disclose wherein the transceiver is further configured to: communicate, with the wireless communication device during a second scheduled period, a second communication signal including a second silence period.
Sahlin ‘662 teaches wherein the transceiver is further configured to: communicate, with the wireless communication device during a second scheduled period, a second communication para 86-87; wireless device performs the second uplink transmission according to the second uplink grant, where the second uplink grant indicates a second gap subframe that is an uplink silence period).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xia ‘159 Emb1’s apparatus that communicates, with a wireless communication device, a scheduling grant indicating a gap period within a scheduled period, to include Sahlin ‘662’s wireless device that performs the second uplink transmission according to the second uplink grant, where the second uplink grant indicates a second gap. The motivation for doing so would have been to address problems that stem from the extreme case of traffic for a given cell served by a network node being only download traffic or only upload traffic at a given point in time (Sahlin ‘662, para 8).
However, Xia ‘159 Emb1 in combination with Sahlin ‘662 does not specifically disclose communicate, with the wireless communication device, a configuration indicating a random access resource.
Wu ‘480 teaches communicate, with the wireless communication device, a configuration indicating a random access resource (para 12; UE receives from the base station a random access resource configuration).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus that communicates, with a wireless communication device, a scheduling grant indicating a gap period within a scheduled period of Xia ‘159 Emb1 and Sahlin ‘662, to include Wu ‘480’s UE that receives from the base station a random access resource configuration. The motivation for Wu ‘480, para 9).
Although, Xia ‘159 Emb1 in combination with Sahlin ‘662 and Wu ‘480 discloses communicate, with the wireless communication device during a second scheduled period, a second communication signal including a second silence period, Xia ‘159 Emb1 in combination with Sahlin ‘662 and Wu ‘480 does not specifically disclose a second silence period corresponding to a time period during which the random access resource overlaps with the second scheduled period.
Liu ‘814 teaches a second silence period corresponding to a time period during which the random access resource overlaps with the second scheduled period (FIG. 11, para 289; when PUSCH and PRACH resources overlap, overlapping PUSCH time resources are delayed until after the random access time resources; thus, a PUSCH silence period corresponds to a time period during which random access resources overlap with PUSCH resources).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus that communicates, with a wireless communication device, a scheduling grant indicating a gap period within a scheduled period of Xia ‘159 Emb1, Sahlin ‘662, and Wu ‘480, to include Liu ‘814’s PUSCH silence period that corresponds to a time period during which random access resources overlap with PUSCH resources. The motivation for doing so would have been to address the problem associated with avoiding the collision between channel resources configured for different terminals (Liu ‘814, para 5).
16.	Claims 11-13, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Xia ‘159 Emb1, in view of Yang ‘187 (US 2021/0410187, “Yang ‘187”).
Regarding claims 11, 21, and 29, Xia ‘159 Emb1 discloses all the limitations with respect to claims 1, 15, and 23, respectively, as outlined above.
However, Xia ‘159 Emb1 does not specifically disclose wherein the transceiver is further configured to communicate the first communication signal by: transmitting, to the wireless communication device, the first communication signal based on a listen-before-talk (LBT) mode.
Yang ‘187 teaches wherein the transceiver is further configured to communicate the first communication signal by: transmitting, to the wireless communication device, the first communication signal based on a listen-before-talk (LBT) mode (para 31-32; device performs transmission based on a LBT mode).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xia ‘159 Emb1’s apparatus that communicates, with a wireless communication device, a scheduling grant indicating a gap period within a scheduled period, to include Yang ‘187’s device that performs transmission based on a LBT mode. The motivation for doing so would have been to address a reduced probability of channel access when an omnidirectional LBT mechanism is used in licensed assisted access (LAA) LTE (Yang ‘187, para 4).
Regarding claim 12, Xia ‘159 Emb1 in combination with Yang ‘187 discloses all the limitations with respect to claim 11, as outlined above.
Further, Yang ‘187 teaches further comprising: determining, by the first wireless communication device, the LBT mode based on a transmission status of the first wireless communication device in a time period before the first scheduled period (para 31-32 and 39; before the device performs data transmission on a configured channel, the device performs clear channel detection using an LBT mode; the device detects that a channel is busy, and performs clear channel detection using a second LBT mode; thus, the device determines the second LBT mode based on the device not yet transmitting on the channel and the channel being busy).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for communication of a scheduling grant indicating a gap period within a scheduled period of Xia ‘159 Emb1 and Yang ‘187, to further include Yang ‘187’s device that determines the second LBT mode based the device not yet transmitting on the channel and the channel being busy. The motivation for doing so would have been to address a reduced probability of channel access when an omnidirectional LBT mechanism is used in licensed assisted access (LAA) LTE (Yang ‘187, para 4).
Regarding claim 13, Xia ‘159 Emb1 in combination with Yang ‘187 discloses all the limitations with respect to claim 11, as outlined above.
Further, Yang ‘187 teaches wherein the communicating the first scheduling grant includes: receiving, by the first wireless communication device from the second wireless communication device, the first scheduling grant indicating the LBT mode (para 138; the LBT mode is indicated by RRC signaling).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for communication of a scheduling grant indicating a gap period within a scheduled period of Xia ‘159 Emb1 and Yang ‘187, to further include Yang ‘187’s LBT mode that is indicated by RRC signaling. The motivation for doing so would have been to address a reduced probability of channel access when an omnidirectional LBT mechanism is used in licensed assisted access (LAA) LTE (Yang ‘187, para 4).

Conclusion
Internet Communication


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474